      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                          Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                             Section H
                                                       Judge Jane Triche Milazzo
         Plaintiffs,
                                                       Division 1
 v.                                                    Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


      PLAINTIFF’S COUNTERSTATEMENT OF UNDISPUTED MATERIAL FACTS

        Plaintiff Lazonia Baham offers this counterstatement of undisputed facts to demonstrate

the significant amount of evidence that has been adduced to date in discovery that is relevant to

her legal claim against Individual Defendants Jason Napoli and Graymond Martin—

notwithstanding the fact that Defendants are continuing to produce highly-relevant evidence as

recently as within the last week. The evidence cited here, as well as the evidence cited in Plaintiff’s

Response to Defendants’ Statement of Uncontested Facts, establishes that Individual Defendants

have failed to “show[] that there is no genuine dispute as to any material fact,” and they are

therefore not entitled to summary judgment. Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett,

477 U.S. 317, 323–25 (1986).
                                                  1
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 2 of 31




Orleans Parish District Attorney’s Office Use of Fake Subpoenas

1.     Prosecutors at the Orleans Parish District Attorney’s Office (“OPDA”) have long used
fake subpoenas to compel witnesses’ cooperation without court oversight. These documents
purport to validly impose legal obligations to comply with them, but in fact, they were fabricated
by OPDA without court oversight. 1

2.    Between 2013 and 2017, OPDA attorneys used more than ten different versions of fake
subpoenas (and counting)—an additional version came to light through discovery last week. 2

3.     In early 2014, an OPDA investigator, James O’Hern, designed a fake subpoena
template. 3

4.    Mr. O’Hern was concerned that the DA subpoenas being used were “skewed,” “blurry”
and “multiple generation copies,” and as such looked “unprofessional.” 4

5.      Defendant First Assistant Graymond Martin, as the individual in charge of setting office
policies on such matters, approved Mr. O’Hern’s template and had his executive assistant send
the template to the entire OPDA office in May of 2014. 5

6.      The fake subpoena template stated that the recipient was “notified pursuant to LSA-
CCRP art. 66 to appear before the District Attorney for the Parish of New Orleans, to testify to
the truth according to your knowledge in such matters as may be required of you.” 6


1
 Ex. 40 (Dep. of David Pipes (Rough Draft)) at 94:1-94:19; 157:9:11 (“Our office had been using
some version of a DA notice, DA subpoena going back, as I said before, forever.”).
2
  Id. at 129:7-155:22 (reviewing different fake subpoena forms with Chief of Trials David Pipes);
Ex. 14 (compilation of first page of the eleven different fake subpoena forms discussed); Ex. 41
(six uses of a fake subpoena form produced for the first time by Defendants on Wednesday, Dec.
9, 2020).
3
 Ex. 46A (30(b)(6) Dep. of OPDA) at 220:11-24; Ex. 40 (Dep. of David Pipes (Rough Draft)) at
136:1-138:7.
4
 See Ex. 40 (Dep. of David Pipes (Rough Draft)) at 157:9-14 (“Our office had been using some
version of a DA notice, DA subpoena going back, as I said before, forever. And a lot of times it
was multiple generation copies, six the, generation copies of forms, they were skewed, they were
blurry, they looked unprofessional.”).
5
  Ex. 11 (May 13, 2014 Martin email) at OPDA 39340-39343 (email attaching template); Ex. 40
(Dep. of David Pipes (Rough Draft)) at 164:21-165:12) (agreeing that responsibility for review
and approval of the form would be Mr. Martin’s responsibility); id. at 35:3-8 (noting that issues
related to the administration of the office would go to First Assistant Graymond Martin).
6
    Ex. 11 (May 13, 2014 Martin email) at OPDA039343.
                                              2
          Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 3 of 31




7.     The template has blanks to fill in the date and time of the meeting, the name of the
prosecutor, the prosecutor’s phone number, and the criminal case information. 7

8.     The template directs the recipient to a preprinted address: 619 South White Street, the
address of the District Attorney’s Office. 8

9.       The template does not include space to obtain a signature or approval from a clerk or the
       9
Court.

10.    The 2014 email sent at Martin’s direction attaches a “revised DA Subpoena to be used
from this date forward” and directs staff to “disregard any older forms of subpoenas. Do not use
any of the older subpoenas.” 10

11.     The 2014 email also directs staff to “save the attached in a folder on your computer” per
“the First Assistant D.A. Graymond Martin.” 11

12.    At least 191 fake subpoenas based on this template were sent between October 2013 and
April 2017. 12

13.   Defendant Jason Napoli characterized Martin’s email as an “order[] to use this
document,” 13 although he also denies ever opening the e-mail. 14

14.     Defendant Napoli testified unequivocally that he is required to follow Martin’s
instructions—including instructions given to the office as a whole. 15




7
    Id.
8
    Id.
9
    Id.
10
     Id. at OPDA039341 (emphasis in original).
11
     Id.
12
  See Ex. 44 (191 fake subpoenas using this template) (introduced as Ex. 12 in Deposition of
David Pipes).
13
     Ex. 34 (Napoli Dep.) at 186:12-15.
14
     Id. at 184:21-22.
15
     Id. at 30:18-31:1.

                                                 3
       Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 4 of 31




15.     On April 21, 2017, Mr. O’Hern sent Martin an older version of a fake subpoena used in
2010, titled “Subpoena” at the top, but with a signature for the Assistant District Attorney where
a Judge or clerk would sign a legitimate subpoena. 16

16.    On April 26, 2017, a local news publication reported that OPDA prosecutors were using
fake subpoenas to gain access to witnesses. 17

17.    The article included a picture of a subpoena that had been created using the template
disseminated by Martin. 18

18.     On the same day, April 26, 2017, Martin sent a memorandum to Assistant District
Attorneys in the Major Offense Trial (MOT), Trial, and Magistrate Divisions directing them to
use yet another fake subpoena template form. 19

19.     This new form was titled “NOTICE TO APPEAR,” included “return on service” forms,
referred to itself as “process of court,” and stated that the witness was “notified” to appear at the
District Attorney’s Office “to discuss the truth according to your knowledge in such matters as
may be required of you.” 20

20.   The “NOTICE TO APPEAR” form is virtually identical to the “Subpoena” form that Mr.
O’Hern sent Martin on April 21, 2017, except for the changed title. 21

21.    In a memorandum that accompanied the new fake subpoena template, Martin wrote: “It
has been brought to my attention that some ADA’s [sic] may be using forms to be delivered to
witnesses in cases that may not have been approved by me as appropriate.” 22

22.    Martin then directed OPDA staff to take a series of steps to access witnesses, starting
with the following: “[F]irst resort to victim witness counselor assigned to the case, next a letter



16
     Ex. 46 (April 21, 2017 O’Hern email).
17
     Ex. 47 (Lens article from Apr. 26, 2017) at INDEF01068-73.
18
     Id. at INDEF01070.
19
   Ex. 48 (April 26, 2017 Martin email) at OPDA039344-OPDA039345 (directing Sherry Walker
to send contents of memorandum and attachment to all Assistant District Attorneys); see also Ex.
49 (April 26, 2017 memorandum) at OPDA00653-54.
20
     Ex. 48 (“NOTICE TO APPEAR” template form) at OPDA039345.
21
     Id.; see also Ex. 46 (April 21, 2017 O’Hern email).
22
     Ex. 49 (April 26, 2017 memorandum) at OPDA00653.

                                                  4
       Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 5 of 31




to the last known address, next have your investigator locate the witness and deliver a notice to
appear at our office.” 23

23.    Martin specified in the memorandum that the “Notice to Appear” “may be delivered to
witnesses,” but stated that “[a]ny other self-created or modified notice that may be floating
around the office in your computer or on some network is expressly prohibited unless the form
has been approved by me.” 24

24.  On April 28, 2017, Mr. Martin drafted a new memorandum that revoked the “NOTICE
TO APPEAR” form. 25

25.      The new memorandum removed the information about having an investigator provide a
“notice to appear” to witnesses, and replaced it with instructions to have the investigator “deliver
a letter to the witness requesting that the witness appear at our office.” 26

The Murder of Orlando Rickmon and the Ensuing Police Investigation

26.        In February of 2013, Orlando Rickmon was shot. 27

27.        He identified Isaac Jones as the shooter. 28

28.     On April 10, 2013, OPDA prosecutor Autumn Cheramie sent Mr. Rickmon a fake
subpoena demanding he appear at the District Attorney’s Office on April 15, 2013 “to testify to
the truth according to your knowledge in such matters as may be required of you” in the State’s
case against Isaac Jones. 29

29.    The letter accompanying the fake subpoena states: “Attached to this letter is a Subpoena
directing you to appear before me April 15, 2013.” 30



23
     Id.
24
     Id.
25
     Ex. 50 (April 28, 2017 Memorandum re: Revised Witness Contact Policy) at OPDA00624.
26
     Id.
27
     Ex. 51 (NOPD Homicide Report) at OPDA10860.
28
     Id.; Ex. 1 (Baham Dep.) at 39:20-40:15.
29
     Ex. 42 (Rickmon fake subpoena).
30
     Id. at Plaintiffs-24493 (emphasis in original).

                                                       5
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 6 of 31




30.      On April 23, 2013, Mr. Rickmon was shot again and killed on Baudin Street. 31

31.   Mr. Rickmon had been in a relationship with Plaintiff Lazonia Baham’s daughter, Dinnika
Baham, 32 since middle school. 33

32.     Lazonia Baham (Ms. Baham) considered Mr. Rickmon like her own child, and he was the
father of Ms. Baham’s grandchild, who was three years old when Mr. Rickmon died. 34

33.    Shortly before Ms. Baham found out that Mr. Rickmon had been killed, she saw Isaac
Jones standing on Telemachus Street, around the corner from her home. 35

34.    The next day, Detective Clinton Givens obtained security footage from the area where the
murders took place, which showed two individuals exiting a “red or burgundy” Dodge minivan
and then re-entering the van a short time later. 36

35.      After the security footage ran on the news, Dinnika Baham contacted Detective Givens. 37

36.    Dinnika explained that Isaac Jones had shot Orlando Rickmon a couple of months before
the murder and had been threatening both of them ever since. 38




31
     Ex. 52 (Homicide Screening Charge Conference Review) at OPDA10137.
32
  Throughout this Counterstatement, “Ms. Baham” refers to Plaintiff Lazonia Baham. Ms.
Baham’s children are identified by their first names.
33
     Ex. 1 (Baham Dep.) at 38:23-39:12.
34
 Id. at 226:7 (testifying that she was “real close” with Mr. Rickmon); id. at 226:7-10 (“That was
my baby, just like a child. He was a good child. Everybody loved him. He wasn’t no trouble child.
He wouldn’t get in no trouble or nothing.”).
35
   Ex. 38 (Apr. 4, 2016 Baham testimony) at OPDA69060 (“Q: And did you ever indicate that you
saw Isaac Jones in connection with this particular murder, in the area of the murder? A: No, he
wasn’t in the area of the murder. He was back where I stay in Gerttown.”); id. at OPDA69065-76
(testifying about where she had seen Jones); accord Ex. 1 (Baham Dep.) at 45:1-7; 93:19-22.
36
     Ex. 51 (NOPD Homicide Report) at OPDA10861.
37
     Id. at OPDA10864.
38
 Ex. 53 (audiotape of Apr. 28, 2013 conversation between Dinnika Baham and Detective Givens)
OPDA2085 at 1:48.

                                                6
       Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 7 of 31




37.     Dinnika then identified Isaac Jones as one of the suspects in the security footage, repeatedly
stating that she was “sure” that it was him. 39

38.     Detective Givens asked Dinnika how she was so certain, since the video does not provide
a clear shot of his face, and Dinnika said that she could identify Isaac Jones from his walk. 40 She
did not describe anything about Isaac Jones’s walk that was distinctive. 41

39.     Dinnika also told Detective Givens that shortly before the murder, her mother—Lazonia
Baham—had told Dinnika that she had seen Isaac Jones “and some boy . . . with the burgundy van
like they plotting something.” 42

40.   Dinnika also told Detective Givens that her mother had told her that she had seen Jones on
Telemachus Street. 43

41.   At the time of Dinnika’s interview with Detective Givens, she was regularly abusing
pharmaceutical drugs. 44

42.    The following day, Detective Givens received a call from a person who introduced herself
as Lazonia Baham. 45

39
     Id. at 13:47.
40
     Id. at 13:56.
41
     Id. at 13:50.
42
     Id. at 6:54.
43
     Id. at 17:39.
44
   Ex. 38 (Apr. 4, 2016 Baham testimony) at OPDA069067 (stating, about a different interview
with law enforcement about the Jones case, “I don’t know what [Dinnika] tell them, but she was
so busy ducking she could have told them anything abusing the pills.”); id. at OPDA069078 (“She
was so busy ducking all the pills up and down, and I was trying to tell her to stay up . . . .”); id. at
OPDA069082 (testifying that Dinnika was “abusing pills” including Xanax and Tramadol); Ex. 1
(Baham Dep.) at 60-61 (“Q: So six days after Orlando Rickmon was killed, why would your
daughter be telling law enforcement all these things if they’re not true? A: I don’t know that. […]
I know she was a – I don’t know why, but I know she was abusing pills and things. . . . She was
going through a worse—bad time, just like I am and still is. […] I don’t know why would she do
something like that. She was scared, what? I told you she was abusing pills.”); id. at 65:17-19
(stating, while describing the same interview, “He came—the officer came to my house to
interview my daughter. She full of the drugs, pills in there. I’m tapping her to get her up.”); id. at
63-65 ( “My daughter in there with her head over the table full of pills, full of them. They know
she full of them.”).
45
     Ex. 51 (NOPD Homicide Report) at OPDA10865; Ex. 54 (Givens Dep.) at 111:21-24.
                                            7
       Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 8 of 31




43.    Detective Givens had never met or spoken to Ms. Baham before, and he never did so
afterwards. 46

44.       He did not record the phone number from which the call came. 47

45.  The numbers listed for Ms. Baham in Detective Givens’ file do not match the number that
OPDA used to successfully communicate with her in December of 2013. 48

46.    In his report, Detective Givens wrote that, during the call, Ms. Baham told him that she
was “positive” that she had seen Isaac Jones in the van from the surveillance video. 49

47.     Detective Givens also wrote that Ms. Baham said she had seen Isaac Jones in the van “about
30 minutes prior to the murders on Baudin Street,” and that “when she saw him in the vehicle, he
was in the uptown area.” 50

48.    Ms. Baham has repeatedly testified that she never saw Isaac Jones in a red or burgundy van
and that she never told Detective Givens or anyone else otherwise. 51




46
     Ex. 54 (Givens Dep.) at 114:23-25-116:4.
47
     Id. at 111:6-18.
48
  Compare Ex. 51 (NOPD Homicide Division Report) at OPDA10846 with Ex. 55 (victim witness
advocate notes) at OPDA39157.
49
     Ex. 51 (NOPD Homicide Division Report) at OPDA10865.
50
   Id. Accordingly, Ms. Baham testified that when she saw Isaac Jones on the day of the murder,
“he wasn’t in the area of the murder. He was back there where I stay at in Gerttown.” Ex. 38 (Apr.
4, 2016 Baham Testimony) at OPDA069056.
51
  See Ex. 1 (Baham Dep.) at 57:11-22 (Q: So your daughter, she also said you told her on [the day
of the murder] . . . don’t come back here because Ike and another man are on the corner with the
burgundy van like they’re plotting something; is that correct? A: That is a lie. I never said that. Q:
That’s a lie, you said? A: Yes, I never said that.”); id. at 59 (“I never seen a burgundy van.”); Ex.
38 (Apr. 4, 2016 testimony in State v. Isaac Jones) at OPDA069062-069063 at 16:23-17:2 (Q:
Where was Mr. Jones when you saw him? A: On Telemachus. Q: What was he doing? A: Talking
to a friend of his named – they call him J-Ross, I don’t know his real name. […] Q: And was he
on foot or was he in a car or something? A: He was on foot, standing up talking.”).

                                                  8
       Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 9 of 31




The Grand Jury and Isaac Jones’ Indictment

49.   The Orleans Parish District Attorney’s Office obtained a court-authorized subpoena for
Ms. Baham to testify before the grand jury in the case against Isaac Jones on August 15, 2013. 52

50.     The subpoena for August 15, 2013 was never served on Ms. Baham; indeed, there is no
record that service was even attempted. 53

51.    The day before, on August 14, 2013, an investigator from OPDA emailed Detective Givens
to request “the specific address on the Bahams” so that she could “serve them this morning.” 54

52.    The address that Detective Givens provided later that morning, 9007 Forshey, was
incorrect. 55

53.       The case against Isaac Jones was presented to the grand jury on August 15, 2013. 56

54.       A second grand jury subpoena for Ms. Baham was issued for August 22, 2013. 57

55.     The second subpoena was served successfully, and Ms. Baham signed the subpoena to
accept service. 58




52
     Ex. 15 (Aug. 15, 2013 grand jury subpoena) at OPDA10458.
53
   See id. (grand jury subpoena for Aug. 15, 2013 including no signature, no date of service, and
no documentation on whether service was attempted or achieved); see also Ex. 18 at OPDA10370
(unserved grand jury subpoena for Blake Daniel, another Jones witness for the same date); id. at
OPDA10427 (same for Judith Cassidy Geissler); id. at OPDA10459 (same for Dinnika Baham);
id. at OPDA10485 (same for Rhonda Rickmon); Ex. 16 (Aug. 15, 2013 grand jury transcript)
(including testimony on August 15, 2013 only from two law enforcement witnesses and no lay
witnesses).
54
     Ex. 17 (Aug. 14, 2013 email) at OPDA10415.
55
     Id.; Ex. 1 (Baham Dep.) 28:11-15.
56
     Ex. 16 (Aug. 15, 2013 grand jury transcript) at OPDA10568-93.
57
     Ex. 6 (Aug. 22, 2013 grand jury subpoena).
58
     Id.; Ex. 1 (Baham Dep.) at 103:16-104:4.

                                                  9
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 10 of 31




56.    The subpoena read: “YOU ARE HEREBY COMMANDED to appear before the
GRAND JURY for Orleans Parish Criminal District Court located in the Orleans Parish District
Attorney’s Office.” 59

57.    Ms. Baham did not understand what a grand jury was, and mistakenly believed that the
grand jury subpoena required her to appear in court—not at the District Attorney’s Office. 60

58.     Ms. Baham has a tenth-grade education and was referred to classes for “slow learners” in
        61
school.

59.     In response to the second subpoena, Ms. Baham went to the courthouse instead of to the
District Attorney’s Office. 62

60.     There is no evidence in the record that a grand jury was convened with respect to the case
against Isaac Jones on August 22, 2013, and no one ever called Ms. Baham to ask her where she
was or otherwise communicate with her about the grand jury subpoena. 63

61.      A third grand jury subpoena for Ms. Baham has been produced and is dated August 29,
2013. 64

62.   The third grand jury subpoena does not appear to have been served (and it is not clear
whether service was ever attempted). 65

59
  Ex. 6 (August 22, 2013 grand jury subpoena) (emphasis in original); Ex. 7 (grand jury subpoena
for August 29, 2013) (including the same statement); Ex. 15 (unserved grand jury subpoena for
August 15, 2013) (including the same statement).
60
   See Ex. 1 (Baham Dep.) at 208:1-12 (Q: And do you know what a Grand Jury is? A: No, no—I
think—I thought a Grand Jury was when you get up on the stand and they—and they had a judge
in the thing talking to you. Q: Like when you testified in the case? A: Yes, when I—when they put
me on the stand. Q: Oh, okay. And do you know what a Grand Jury subpoena is? A: No. I just
know the subpoena that I got to appear in front of the jury.”); id. at 230:19-20 (“This here [referring
to grand jury subpoena]—this here is for to go in the courtroom.”).
61
     Id. at 225:10-18.
62
     Id. at 231:16-232:23; accord Ex. 2 (Baham Decl.) ¶¶ 12-14.
63
  Ex. 16 (Aug. 15, 2013 Grand Jury Testimony) (the only evidence in the record of when the grand
jury heard testimony in State v. Isaac Jones, dated August 15, 2013); see Ex. 2 (Baham Decl.) ¶
16.
64
     Ex. 7 (August 29, 2013 grand jury subpoena).
65
 Id.; id. at OPDA10397 (subpoena return is signed by the process server, but the date of service
was never entered, and Ms. Baham’s signature does not appear on the subpoena).
                                             10
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 11 of 31




63.       On August 29, 2013, the grand jury indicted Isaac Jones for second degree murder. 66

OPDA’s Belated Efforts to Contact Ms. Baham

64.   After Isaac Jones was indicted, more than two years passed before Ms. Baham heard from
anyone about the case. 67

65.    In December of 2013, Ms. Baham cooperated voluntarily with OPDA in another case and
appeared in court as requested. 68

66.      Defendant Napoli was assigned as the prosecutor in the Isaac Jones case by December 17,
      69
2014.

67.     Detective Mike Kitchens, who was detailed from New Orleans Police Department to the
District Attorney’s Office, was assigned to the case. 70

68.       Detective Kitchens’ responsibilities included locating witness and serving subpoenas. 71

69.     Detective Kitchens testified that he would never deliver a document to a witness unless the
Assistant District Attorney on the case had provided him with the document and specifically
instructed him to do so. 72



66
     Ex. 4 (Docket Master in State v. Isaac Jones, No. 517-255) at Plaintiffs-13072.
67
     Ex. 1 (Baham Dep.) 208:9-209:8.
68
   Ex 55 (victim witness counselor notes) at OPDA39157-58 (documenting that Ms. Baham
“confirmed her contact number is her cell,” agreed to pass along information to her boyfriend, and
stated that she “w[ould] be in attendance” at an upcoming hearing, “as she is for every court date”).
69
   Ex. 4 (Docket Master in State v. Isaac Jones, No. 517-255) at Plaintiffs-13073 (date Defendant
Napoli first appears on the docket in State v. Jones); Ex. 34 (Napoli Dep.) at 53:20-54:10
(testifying that he began working on the case shortly before his first appearance on the docket); id.
at 52:3-12 (testifying that no other prosecutors were responsible for the case from that point on
other than him).
70
     Ex. 33 (Kitchens Dep.) at 141:25-142:5.
71
     Id. at 60:19-22.
72
  Id. at 218:12-15 (“[T]he only reason you would ever give a document to a witness is if the ADA
had give it to you and told you to pass it on to a witness? A. Correct.”).

                                                  11
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 12 of 31




70.    Detective Kitchens testified that when provided with a document to serve by an ADA, he
would not review the entire document—only the appearance date—and so it is possible he served
fraudulent subpoenas without even realizing it. 73

71.        The first trial date in the Isaac Jones case was scheduled for October 13, 2015. 74

72.     On September 2, 2015, OPDA victim-witness counselor Alison Morgado submitted a
“locate request” for the Bahams to an OPDA investigator—but she listed them as “Cozoria” and
“Dannita.” 75

73.      About three weeks before the trial date, Ms. Morgado reported to Napoli that she
“submitted locate[s]” on “DINNIKA AND LOZONIA,” and asked if “Corzoria and Dannita” were
still needed. 76

74.    On September 22, 2015, Ms. Morgado sent a letter instructing Ms. Baham to “contact the
Victim Witness Division of the Orleans Parish District Attorney’s Office as soon as possible.” 77

75.      Ms. Morgado’s September 22, 2015 letter did not include the fact that there would be a
trial date on October 13, 2015 in State v. Isaac Jones or even specify that it pertained to the Isaac
Jones case. 78

76.      Ms. Morgado memorialized a call with Ms. Baham two days after she sent the letter, but
her notes do not indicate that Ms. Morgado provided any information to Ms. Baham, including the
trial date. 79




73
   Id. at 220:23-221:3 (“Q. [W]hen you were talking about that [fraudulent subpoena template]
document that I was sharing with you with “Subpoena” written on it, it’s possible that you had
served that document on witnesses without even realizing it; is that fair? A. That’s fair to say;
correct.”).
74
     Ex. 4 (Docket Master in State v. Isaac Jones, No. 517-255) at Plaintiffs-10374.
75
     Ex. 56 (Sept. 2, 2015 Email from A. Morgado to J. Lorenzo and A. Mattix) at OPDA68941-42.
76
     Ex. 57 (Sept. 21, 2015 Email from A. Morgado to J. Napoli) at OPDA068947.
77
     Ex. 58 (Sept. 22, 2015 A. Morgado Letter) at OPDA12713.
78
     Id.
79
     Ex. 55 (victim-witness counselor notes).

                                                    12
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 13 of 31




77.    In response to Ms. Morgado’s September 2015 letter, Ms. Baham went to the Orleans
Parish District Attorney’s Office, but she was not allowed past security. 80

78.    At this point, Ms. Baham had gone through the first two steps of the witness contact process
that Defendant Graymond Martin later documented: “first resort to victim witness counselor
assigned to the case”; (2) “next a letter to the last known address.” 81

79.        The next step in Defendant Martin’s process is to send a fake subpoena. 82

The Fake Subpoena

80.    After Ms. Baham received the September 22 letter, she received another document
demanding she appear at the District Attorney’s Office, which was labeled as a “subpoena” and
had the seal of the Orleans Parish District Attorney’s Office on it. 83

81.    Although Ms. Baham cannot remember the date on which she received the fake subpoena,
she consistently testified that it came about a month after the letter. 84

80
  Ex. 1 (Baham Dep.) at 37-38, 101, 102-03, 119; cf. Ex. 59 (OPDA Office Visitor Policy, updated
July 20, 2015) at OPDA067305 (requiring that all visitors sign in, present a “valid form of picture
ID,” pass through a security screening checkpoint, and then again “submit identification” in order
to enter); id. at ODPA067246 (showing date updated).
81
  Ex. 49 (Apr. 26, 2017 Memorandum from G. Martin to OPDA Attorneys re: Witnesses with
Notice to Appear Template).
82
     Id.
83
   Ex. 1 (Baham Dep.) at 38, 102, 103, 211-213, 211; Accord, e.g., id. at 96:8-10 (stating, to explain
how the fake subpoena was different from one she was being shown: “It had a seal on the
subpoena.”); id. 228:19-24 (“It’s the one with the seal on it . . . to go to the DA office. The one
with the seal on it, that’s—that’s the one where they sent me to the DA office with.”); id. at 229:
id. at 20-22 (“It was just one of [the subpoenas] where I had to go to the DA office. That’s the one
I keep on telling you about with the seal on.”); id. at 230:7-9 (“I just had two ones for to go to the
DA office. That’s the one with the seal on and the letter.”); id. at 231:25 (“The [subpoena] I had
when I went to the DA office is the one . . . with the seal on it.”); id. at 239:1-4 (“Q: Can you tell
me everything that you remember about [the fake subpoena?] A: Telling me for to go to the DA,
like this here, what—and they had a seal.”); id. at 241:24-242:9 (“Q: Can you tell me everything
you remember about the document that you actually received? A: Telling me to go to the DA
office. Q: What else did it say? A: They had to—yeah, the address and thing on there. Q: The
address— A: Just like what you have—like the one with the seal on it. That—that is the one I went
to the DA office with. That’s the best to my knowledge of what I could understand it.”).
84
  Id. at 211:13-24 (Q: [D]id [the fake subpoena] come on the same day as the letter, a different
day, do you know about how far apart? A: It came after the letter. Q: Do you know how soon after?
A: No, not really sure, but I know it came after. . . . probably like a month or so.”); id. at 241:17-
                                                13
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 14 of 31




82.    The fake subpoena looked identical to the template form for fake subpoenas Graymond
Martin had instructed all OPDA staff to use in his email sent on May 13, 2014. 85

83.     After Ms. Baham received the fake subpoena, she went to the courthouse to ask about it,
since in the past, she had gone to court for subpoenas. 86

84.    At the courthouse, Ms. Baham spoke with a woman who called the Orleans Parish District
Attorney’s Office for her, but was unable to reach anyone there, and the woman told her to go to
the District Attorney’s Office. 87

85.     Ms. Baham then went to the District Attorney’s Office, but was not allowed in by the
security guard. 88




24 (testifying that she received the fake subpoena “probably like a month or so after” she received
the letter); accord id. at 102:12-15 (“Q: What was before the subpoena? When you appeared at the
DA’s office was before the subpoena? A: Before I had got a letter for to go there, before I got the
subpoena.”); id. at 103:8-10 (A: “I know I went to the DA twice. I went with the subpoena, and I
went with the letter. I’m not exactly sure the dates.”); id. at 209:9-17 (“Q: And around the same
time you got the letter in the mail, did you get another document that had the label ‘subpoena’ on
it and had the seal of the DA’s office on it? A: I got—I got that subpoena after the letter, yes, I got
the subpoena.”); id. at 212:16-213:1 (“I got the letter first . . . And a while after that, that’s when I
got the subpoena. . . . I know it was after the letter.”); id. at 239:6-8 (“I went [to the District
Attorney’s Office] with the letter first and I went with the subpoena with the seal on it.”); id. at
254:3-8 (Q: When was the first time you ever saw that blank DA subpoena form that your lawyer
showed you earlier today? A: Which one? The one with the seal? Q: Yes, ma’am. A: A little after
I got the letter.”); id. at 255:4-5 (“The subpoena, I got that after I got the letter.”).
85
  Ex. 11 (May 13, 2014 Martin email with template); Ex. 1 (Baham Dep.) at 213 (testifying, while
viewing the fake subpoena template, “That—that’s the one. I seen that. That’s the one from the
DA.”); id. at 213-14 (confirming that the fake subpoena she received matched the template).
86
     Ex. 1 (Baham Dep.) at 99:24-100:2; id. at 215:1-5.
87
     Id. at 97:1-7; 215:6-10.
88
   Id. at 97 (“I goes over there to the DA office, the security guard at the front wouldn’t let me get
no further.”); cf. Ex. 59 (OPDA Office Visitor Policy, updated July 20, 2015) at OPDA067305
(requiring that all visitors sign in, present a “valid form of picture ID,” pass through a security
screening checkpoint, and then again “submit identification” in order to enter); id. at 067246
(showing date updated).

                                                   14
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 15 of 31




86.      Ms. Baham then returned to the courthouse, but the woman she had spoken to earlier was
      89
gone.

87.     Although Ms. Baham felt that there was something not “right” about the fake subpoena,
she believed that it was real. 90

88.   Travelling to the District Attorney’s Office in response to the fake subpoena caused Ms.
Baham to miss her work as a home health aide, typically earning around $300 per week. 91

89.       When Ms. Baham missed work, she lost money. 92

90.     Responding to the fake subpoena also disrupted Ms. Baham’s life and emotional well-
       93
being.

91.    In response to every other subpoena Ms. Baham received, she went to court or an attorney
representing her went in her place. 94

92.     In addition to Ms. Baham, at least three other witnesses were sent fake subpoenas in State
v. Isaac Jones. 95

93.    The District Attorney’s file in State v. Isaac Jones contains two “subpoenas” that were
“issued” to law enforcement witnesses demanding that on May 22, 2013 they “report to ADA

89
   Ex. 1 (Baham Dep.) at 97:6 (“So I left from other there, went back to the courtroom to try to
catch the lady in the courtroom. By the time I made it back over there, she was gone.”). Ms.
Baham’s full account of how she responded—which she provided at least five times during her
deposition—is detailed. Each time, Ms. Baham she explains that she went first to the courthouse
to ask about the “subpoena” and where she should go; that a woman there called the District
Attorney’s Office and got no response; that she then went to the District Attorney’s Office, but
was turned away at security; and that she returned to the courtroom, but that the woman she had
spoken with was gone. see also id. at 15:13-16:8 (providing this account); id. at 37:20-38:22; id.
at 96:24-97:17 (same); id. at 100:2; id. at 215:1-25 (same).
90
     Id. at 214:3-5, 247.
91
   Id. at 216:1-3; id. at 202:2-24; id. at 204:4-25; see also Ex. 45 (excerpt from case file with
information about L. Baham).
92
     Ex. 1 (Baham Dep.) at 190:2-10.
93
     Id. at 161:3-9.
94
     Id.; see Ex. 8 (Hamilton Decl.) ¶¶ 5-7; Ex. 60 (Oct. 13, 2015 transcript).
95
     See infra ¶¶ 93-94.

                                                   15
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 16 of 31




Craig Famularo” in Magistrate Court (neither was signed by a Judge or a clerk, and a prosecutor
has no authority to require that a witness “report to” him absent a court’s approval). 96

94.    Another fake subpoena orders Orlando Rickmon, the deceased victim in State v. Isaac
Jones, “to appear before the District Attorney of the Parish of New Orleans” to “testify” in the
Jones case. 97

95.    Like the fake subpoena Ms. Baham received, the fake subpoena sent to Mr. Rickmon is
missing from the District Attorney’s file. 98

Defendant Napoli’s Denials

96.     Defendant Napoli denied sending Ms. Baham a fraudulent subpoena and “denie[d] that he
[has] issued any document that was ‘not issued pursuant to governing law.’” 99

97.   Napoli also denied directing Detective Kitchens to send “District Attorney Office
Subpoenas” to a victim named Steven Smith or to his relatives. 100

98.       Steven Smith was the victim of a shooting. 101

99.    In a material witness warrant that Napoli submitted to the court, he relied as the basis for
Mr. Smith’s arrest on a memorandum by Kitchens; the memorandum stated that Kitchens had
delivered multiple “District Attorney Office Subpoena[s]” to Mr. Smith’s family members. 102

96
   See Ex. 43 (grand jury subpoenas for State v. Isaac Jones) at OPDA10249, OPDA10252. In a
letter accompanying them, the prosecutor, Autumn Cheramie, stated, “Attached to this letter is a
subpoena directing you to appear before me April 15, 2013.” Ex. 42.
97
     See Ex. 42.
98
  The entire DA file for the State v. Isaac Jones case is approximately 1,000 pages. In the interest
of space, Plaintiff will not attach the entirety of that file to show the absence of a document which
should be undisputed. Should Defendants disagree, they should identify where in that record it was
produced.
99
     Ex. 61 (Def. Napoli Resp. to Pls.’ Req. for Adm.) Resps. to Nos. 17-20.
100
      Ex. 34 (Napoli Dep.) at 301:13.
101
      Ex. 33 (Kitchens Dep.) at 106:18-19.
102
   Id. at 113:11-116:7 (“On several occasions the detective met with Mr. Smith’s mother and
grandmother . . . but Mr. Smith was never at the location. Detective Kitchens would leave an
Orleans Parish District Attorney’s office subpoena along with his card in the hands of Mr. Smith’s
mother or grandmother after each visit to no avail. Mr. Smith never appeared in the District
Attorney’s Office on the dates listed in the subpoenas nor did he ever call the detective.”).
                                                 16
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 17 of 31




100. Napoli testified that he does not know what kind of document Kitchens would have used
and suggested that Kitchens selected and delivered the documents on his own initiative. 103

101.        Kitchens testified that he received the “subpoena” he served “[f]rom ADA Napoli.” 104

102. Kitchens testified that he would never have delivered a document to Steven Smith or his
relatives unless Napoli gave it to him. 105

103. Napoli also denied that the “District Attorney Subpoenas” that Kitchens delivered would
have had the word “subpoena” on them. 106

104. Kitchens testified that the only reason he would have used the term “subpoena” in his
memorandum is if it appeared at the top of the document. 107

105.        [Deleted]

106. In a different case, a fake subpoena was created for a witness named “Sidney Frazier,”
directing him to appear at the District Attorney’s Office on January 22, 2013. 108

107.        The prosecutor listed on the fake subpoena is Napoli. 109


103
   Ex. 34 (Napoli Dep.) at 301:14-20 (“Q: So Mr. Kitchens just did that completely on his own?
A: Well, I understand those forms are sent to everyone within the office. So everyone in the office
has access to those forms. I don’t even know what it was that was contained on the document that
Mr. Kitchens give [sic] to the person.”).
104
      Ex. 33 (Kitchens Dep.) at 110:16-19.
105
   Id. at 118:8-20. (“Q: And to be clear, there’s no way that you would have, without Jason
Napoli’s knowledge, gone ahead and printed off some of these District Attorney’s Office
subpoenas and just started leaving the with Mr. Smith’s family? A: No, no way, no how. Q: It
would only be if Jason Napoli has physically given you a document that said Orleans Parish
District Attorney’s Office subpoena and told you to give it to Steve Smith or his family members?
A: Yes. I’m not capable—I don’t even know where you would get a subpoena to print out to give
someone unless it was coming from an ADA.”).
106
      Ex. 34 (Napoli Dep.) at 299:22-24.
107
   Ex. 33 (Kitchens Dep.) at 115:2-3 (“If I wrote that in there, then that was on top of the
subpoena.”).
108
      Ex. 63 (fake subpoena to S. Frazier) (introduced as Ex. 14 in deposition of J. Napoli).
109
      Id.
                                                    17
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 18 of 31




108. Napoli testified that he “was the attorney [on the case involving Mr. Frazier] from the
beginning of January on.” 110

109. Mr. Frazier testified that he met with Napoli and Kitchens at the jail where Mr. Frazier was
being held—on or about the day the fake subpoena demanded. 111

110. Yet Napoli disclaimed responsibility for this “subpoena” as well, testifying that he believed
he had never seen it before. 112

111. In yet another case, in February 2014, Napoli texted a witness’s mother and told her that if
her son did not “show up” pursuant to two subpoenas, “we are going to ask to ask the judge to
issue a warrant for his arrest.” 113

112. One of those subpoenas was a fake subpoena signed by Assistant District Attorney Rob
Moore. 114



110
      Ex. 34 (Napoli Dep.) at 200:11-13.
111
   Frazier testified that he met with Defendant Napoli and Detective Kitchens “about a week prior
to his testimony,” which he gave on January 29, 2013. See Ex. 64 (Jan. 29, 2013 Woolridge Tr.)
at Plaintiffs-16218. Exactly one week prior to Frazier’s testimony was January 22, 2013: the date
that appears on the fake subpoena. Ex. 63.
112
  Ex. 34 (Napoli Dep.) at 203:11-14; see id. at 195:9-12 (“Q: Did someone send this form without
your knowledge? A: I have—I don’t know. If it’s without my knowledge, I would not know.”).
113
   Ex. 65 (texts to K. Baker, introduced as Ex. 22 in deposition of J. Napoli) at 3; Ex. 34 (Napoli
Dep.) at 382:5-6 (admitting that he sent the texts); see Ex. 66 (Baker Decl.) ¶¶ 17-19 (describing
her receipt of and authenticating the same texts from Defendant Napoli); see also id. ¶ 19
(estimating that the texts arrived approximately one month before Bernard Baker was arrested as
a material witness); Ex. 67 (Docket Master in State v. Bernard Baker, material witness case,
documenting his arrest on March 21, 2014).
114
   In a text message to Bernard Baker’s mother, Defendant Napoli stated, “Ms. Baker you can let
Bernard know that we know he was served for the 24th and for today and if he doesn’t show up
we are going to ask the judge to issue a warrant for his arrest.” Ex. 65 at 3. Defendant Napoli sent
these texts in mid-to-late February, 2014. See Ex. 66 (Baker Decl.) ¶ 19 (estimating that the texts
arrived approximately one month before Bernard Baker was arrested as a material witness); Ex.
67 (documenting arrest on March 21, 2014). At that time, the only court date scheduled in the case
at issue was on February 24, 2014. See Ex. 68 (Docket Master in State v. Shelley Davis) at
Plaintiffs-04377-78; see Ex. 66 (Baker Decl.) ¶¶ 7-13 (identifying this case). The fake subpoena
for Mr. Baker demanded he appear on February 19, 2014. Ex. 69 (Baker fake subpoena).

                                                18
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 19 of 31




113. On the day following the date listed on the fake subpoena—but before the court date had
arrived—Moore filed a material witness warrant application. 115

114. Napoli testified that he was not really aware of other prosecutors using Martin’s fake
subpoena template. 116

115. In a case Napoli prosecuted with Laura Rodrigue, a witness moved through counsel to
quash a fake subpoena that Rodrigue had “issued” using Martin’s fake subpoena template. 117

116. Rodrigue testified that Napoli “would have been aware of the fact that [the witness]
subsequently filed a motion to quash [for the fake subpoenas]. He would have been aware at that
point.” 118

117. Napoli testified that he was not aware of other prosecutors using the fake subpoena
template form. 119

118.      In the same case, Napoli interviewed a witness, Anthony Williams, with Rodrigue. 120

119. The witness had submitted to the interview pursuant to a fake subpoena “issued” by
Rodrigue matching the fake subpoena template distributed by Martin. 121




115
    Ex. 70 (material witness warrant for Baker issued on February 20, 2014); Ex. 71 (screening
action form for Baker material witness case in relation to State v. Shelly Davis, with “offense date”
listed as February 20, 2014); see also Ex. 69; but see Ex. 68 (docket in State v. Shelley Davis) at
Plaintiffs-04377-78 (documenting that closest trial date was February 24, 2014).
116
   See Ex. 34 (Napoli Dep.) at 185:17-20 (“Q: Were you aware of other prosecutors using [the
fake subpoena template form]? A. I wasn't -- I mean, I can't specifically say that I was. I wasn't
really aware of other prosecutor's practices that much.”).
117
      Ex. 72 (Motion to Quash in State v. Cardell Hayes).
118
      Ex. 73 (Rodrigue Dep.) at 208:13-15.
119
   Ex. 34 (Napoli Dep.) at 185:17-20 (“Q: Were you aware of other prosecutors using [the fake
subpoena template form]? A. I wasn't -- I mean, I can't specifically say that I was. I wasn't really
aware of other prosecutor's practices that much.”).
120
   Ex. 74 (Williams Decl.) ¶¶ 5-6; Ex. 73 (Rodrigue Dep.) at 84:25-88:12 (describing the fake
subpoena and interview).
121
      Ex. 74 (Williams Decl.) ¶¶ 1-6; Ex. 75 (Williams fake subpoena).

                                                 19
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 20 of 31




120. In April 2017, Napoli used a fake subpoena signed by Assistant District Attorney Sarah
Dawkins and matching Martin’s template fake subpoena to secure access to a shooting victim
whose father was murdered during the same crime. 122

121. When the victim’s counsel contacted Napoli to ask about the fake subpoena, Napoli told
him: “‘He’s coming to our office, or he’s going to jail.’” 123

Ms. Baham’s Phone Conversation with Jason Napoli

122. Around the same time that the fake subpoena arrived, Ms. Baham spoke on the phone with
Napoli. 124

123.      Ms. Baham testified that Napoli asked her to meet with him. 125

124.      Ms. Baham did not want to meet with him and did not see any need for her to do so. 126

125. Ms. Baham informed Napoli 127 that she would be willing to come to court to testify.Ms.
Baham grew frustrated during the call with Napoli’s efforts to get her to meet with him, and

122
      Ex. 76 (Carpasso Decl.) ¶¶ 3, 4-9; see Ex. 77 (Carpasso fake subpoena).
123
    Id. ¶ 9. At a subsequent hearing, Defendant Napoli sought the victim’s arrest as a material
witness. Ex. 78 (Apr. 25, 2017 Transcript in State v. Travis Leonard) at Plaintiffs-21812. The
victim’s counsel repeatedly raised concerns that the victim may have received a DA Subpoena and
not a court subpoena. Id. at Plaintiffs-21813-14. Defendant Napoli did not respond. See generally
id. at Plaintiffs-21812-18; see also Ex. 79 (reporting on Leonard fake subpoena and hearing); Ex.
77 (fake subpoena).
124
    Ex. 2 (Baham Decl.) ¶ 33 (stating that call with Defendant Napoli occurred after she got the
fake subpoena but before she was arrested). Ms. Baham previously believed that the person she
spoke to on the phone was Detective Kitchens, and that she did not meet Defendant Napoli until
after her arrest. Id. ¶ 30; Ex. 1 (Baham Dep.) at 75, 75-78 (describing “several” calls from Detective
Kitchens). However, after reviewing Defendant Napoli’s deposition testimony describing his
phone call with her, Ms. Baham believes that she did in fact speak with Defendant Napoli because
she remembers the call he describes. Ex. 2 (Baham Decl.) ¶¶ 30-33; Ex. 34 (Napoli Dep.) at 99:15-
20). Ms. Baham assumed that the call was from Detective Kitchens because she had never met
Defendant Napoli, and the only business card that she had received from OPDA had Detective
Kitchens’s name on it. Ex. 2 (Baham Decl.) ¶ 30; accord Ex. 33 (Kitchens Dep.) (testimony re:
Kitchens leaving his card) at 156:22.
125
      Ex. 1 (Baham Dep.) at 219-21; Ex. 2 (Baham Decl.) ¶ 31.
126
      Ex. 2 (Baham Decl.) ¶ 31.
127
      During the phone conversation, Ms. Baham believed him to be Mike Kitchens see supra n. 55.

                                                 20
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 21 of 31




remembers responding, “Why the hell I got to go down there when I can just say that in the
courtroom? Why would I go hiding like I’m doing something wrong?” 128

126. Ms. Baham never said she would not respond to a court subpoena to come to court and
testify truthfully. 129

Napoli’s Pursuit of a Material Witness Warrant and Ms. Baham’s Arrest

127. At the time that Napoli provided the “subpoena” to Kitchens, the court had not authorized
any trial subpoenas for Ms. Baham (or, it appears, any other witness) in the Isaac Jones case at
all. 130

128. Prior to the August 14, 2017 court date, no lawful subpoenas were issued for Ms. Baham
to testify in court. 131

129.        Ms. Baham was not subpoenaed for the October 13, 2015, trial date. 132

130.        Ms. Baham did not know about the October 13, 2015, trial date. 133

128
      Ex. 2 (Baham Decl.) ¶ 31.
129
      Ex. 1 (Baham Dep.) at 77:23-78:15.
130
   Ex. 34 (Napoli Dep.) at 174:17-25 (“Q: Why didn’t you get a trial subpoena [for Ms. Baham]?
A: Because she said—I mean, based on my conversation with her—well, first, she was clearly
evading Mike Kitchens. . . . I’m not going to waste resources when clearly a witness is trying to
evade service.”); Ex. 31 (Court Notify Service History) at NOLA-00029 (showing that the first
subpoena issued for Ms. Baham in State v. Isaac Jones, Case No. 517-255, was for the August 14,
2017 court date); See generally Jones DA File and Clerk File (no evidence of any subpoena prior
to August 14, 2017). Such records exist even for subpoenas that were issued, but not served. See,
e.g., Ex. 80 (CourtNotify History for Case No. 517-255 for Apr. 11, 2017) at 2 (showing subpoenas
issued for Clinton Givens and Timothy Sison).
131
      Id.
132
   See, e.g., supra n. 131; see also Ex. 36 (Motion and Order for Material Witness Bond for L.
Baham) at OPDA12744 (material witness warrant application, which does not allege that Ms.
Baham had been subpoenaed for the October 13, 2015 court date). Both Defendant Napoli and
Detective Kitchens initially suggested that a subpoena had been issued for Ms. Baham for October
13, 2015, at their depositions, but both admitted that they did not know whether or not this was
actually the case. Ex. 34 (Napoli Dep.) at 351:11-22; Ex. 33 (Kitchens Dep.) at 179:22-180:7..
133
   Ex. 2 (Baham Decl.) ¶ 34. Defendant Napoli initially claimed that Ms. Baham knew about the
October 13, 2015 trial date. Ex. 34 (Napoli Dep.) at 135:7-8. However, he admitted that he had no
specific recollection of having told her the date. Id. at 171:16-172:15. He surmised that victim-
witness counselor, Alison Morgado, included the date in the letter that she sent to Ms. Baham. Id.
                                                21
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 22 of 31




131. When the October 13, 2015 trial date arrived, Napoli and defense counsel jointly moved
for a continuance. 134

132. On October 13, 2015, Napoli filed a motion for a material witness warrant for Ms.
Baham. 135

133. In that application, Napoli made representations about Ms. Baham to the Court—as a basis
   for seeking her arrest—that have been directly contradicted by the sworn testimony of
   Kitchens. 136

134. While testifying under oath in his deposition, Napoli made the same representation
Kitchens contradicted under oath—that Kitchens informed Ms. Baham that she was an essential
witness in the case and would be needed to testify. 137

at 172:13-22. She did not: as noted above, the letter does not include any trial date or even reference
the Isaac Jones case. See supra n. 77. Defendant Napoli speculated that Ms. Morgado told her the
trial date over the phone, but admitted he did not know whether she had done so. Ex. 34 (Napoli
Dep.) at 344:19-25. In contrast to other notes made by Ms. Morgado, Ms. Morgado’s notes do not
state that she informed Ms. Baham of the trial date. Compare Ex. 81 at X (notes showing that she
documented informing a victim or witness of a trial date) with Ex. 55 at X (notes regarding Ms.
Baham).
134
      Ex. 60 (Transcript in State v. Isaac Jones, No. 517-255 (Oct. 13, 2015)) at Plaintiffs00250).
135
      Ex. 36 (Motion and Order for Material Witness Bond for L. Baham) at OPDA12744.
136
   Compare Ex. 36 (Motion and Order for Material Witness Bond for L. Baham) (“Lazonia Baham
was notified by Orleans Parish District Attorney’s Office Investigator Mike Kitchens that she was
an essential witness in the above stated case and would be needed to testify”) with Ex. 33 (Kitchens
Dep.) at 157:5-9 (“[D]id you ever have a conversation with Ms. Baham about how she was an
essential witness and needed to be in court? A. Never. Q. Did you ever send any sort of
communication to Ms. Baham explaining that she was an essential witness and needed to appear
in court? A. Never. Q. Did you ever have any sort of conversation, communication, or give any
other indication to Ms. Baham that you were looking for her and that she needed to come to court,
come to the DA’s office, or otherwise participate in the case against Isaac Jones? A. Never. Q. Did
you ever tell Ms. Baham a court date? A. Never. Q. Other than leaving that business card, did you
ever provide any information to Ms. Baham, Lazonia Baham, about the need for her to be in court
or take any other action related to the Isaac Jones case? A. Never”); see also id. at 152:19-153:4
(“Q. How did you get that subpoena that you were asked to serve on [Ms. Baham]? A. From Mr.
Napoli. Q. Was that subpoena signed by a judge? A. I assumed it was. Q. Did you look or no? A.
No. Q. Did that subpoena command Ms. Baham to appear in court or at the District Attorney’s
Office, or do you not know? A. I do not know.”).
137
      Ex. 34 (Napoli Dep.) at 95:25-96:14.

                                                  22
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 23 of 31




135. Aside from that representation, the basis that Napoli provided for Ms. Baham’s arrest in
the warrant application was that Ms. Baham refused to meet with Napoli, speak with Kitchens, or
accept their phone calls. 138

136. The record for October 13, 2015 reflects no discussion of Napoli’s motion for a material
witness warrant. 139

137.      Napoli asked that Ms. Baham be held without bond. 140

138. The Court granted the motion on October 13, 2015 and ordered that a capias be issued for
Ms. Baham’s arrest. 141

139. On December 29, 2015, Ms. Baham was arrested at her home, while she was sick and her
children were at home. 142

140. While she was in jail, Ms. Baham was very worried about who was taking care of her
children. 143

141. Ms. Baham spent eight days—including New Year’s Eve and New Year’s Day—in Orleans
Parish Prison. 144


138
   Ex. 36 (Motion and Order for Material Witness Bond for L. Baham) at OPDA12744 (“Lazonia
Baham was notified by Orleans Parish District Attorney’s Office Investigator Mike Kitchens that
she was an essential witness in the above stated case and would be needed to testify. Ms. Baham
refused to meet with ADA Jason Napoli and cut off all communication with the District Attorney’s
Office. Despite multiple visits to her home, Ms. Baham refuses to speak with Detective Kitchens
and has refused to return multiple phone calls. The actions of Ms. Baham indicate that she is
intentionally avoiding service.”).
139
      Ex. 60 (Oct. 13, 2015 Tr.) at Plaintiffs00250.
140
      Ex. 36.
141
      Ex. 36.
142
   Ex. 1 (Baham Dep.) at 224:3-4; see also id. at 141:21-23 (“I do know I was sick when they took
my out my house throwing up.”); id. at 224:4-6 (“I was just praying they stayed in there sleep for
they wouldn’t see me out there handcuffed.”).
143
  Id. at 127 (“My babies wondering about me when I’m coming home and everything, making
me stressed out even much more.”).
144
      Ex. 82 (Orleans Parish Central Lockup Inmate Release Form.

                                                   23
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 24 of 31




Meetings with Defendant Napoli in January 2016

142. On January 6, 2016, Ms. Baham was brought to court in shackles and an orange jumpsuit
to appear in the new case that had been opened against her as a material witness. 145

143. At the hearing on January 6, 2016, Judge White instructed Ms. Baham that she needed to
comply with court-ordered subpoenas. 146

144. Ms. Baham understood Judge White to be suggesting she had been issued a subpoena to
appear in court for at a date that she had then missed. Ms. Baham responded that she had never
gotten such a subpoena. 147

145. At the hearing on January 6, 2016, Napoli asked to speak with Ms. Baham outside of
court. 148

146. Napoli and Ms. Baham then went to a room outside of the courtroom to talk, accompanied
by a public defender, Colin Reingold, whom the court had appointed to represent Ms. Baham (over
Napoli’s protest). 149

147. When Reingold began advising Ms. Baham of her rights—including her right not to speak
to Napoli—Napoli interrupted him and instructed him to cease speaking. 150

148. Although Napoli “does not recall” interrupting Mr. Reingold as Mr. Reingold advised
Ms. Baham of her rights, Napoli testified that he “advocated for [Ms. Baham] to speak to [him]”



145
      Ex. 19 (Jan. 6, 2016 Tr.) at Plaintiffs-10964.
146
    Id. at Plaintiffs-10965-10966
147
    Id. at Plaintiffs-10965 (“[Judge White]: Ms. Baham, the State has been sending you, through
this court, witness subpoenas. […] I want you to understand, ma’am, when you are a witness in a
criminal prosecution, if you ignore a subpoena-- [Ms. Baham:] I never got a subpoena.”).
148
      Id. at Plaintiffs-10966.
149
      See id. at Plaintiffs-10964-65.
150
   See Ex. 37 (Reingold Decl.) ¶ 8 (“I explained to Ms. Baham that she did not have to talk to
ADA Napoli if she did not wish to do so. As I did this, ADA Napoli interrupted me. I cannot
remember his exact words, but his message was that I should stop talking to Ms. Baham and stop
potentially discouraging her from speaking with him. His demeanor as he interrupted me was
annoyance and exasperation.”); see also Ex. 38 (Ms. Baham’s Apr. 4, 2016 testimony in State v.
Jones) at OPDA069060 (“[The public defender] was telling me—advising me of my rights. You
was telling him to shut up.”).

                                                   24
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 25 of 31




by telling her that Mr. Reingold represents violent criminals and intimating that Mr. Reingold
may have ulterior motives for advising her against speaking with Mr. Napoli. 151

149. After advising Ms. Baham, Mr. Reingold left the room and Napoli met with Ms. Baham
alone. 152

150. During that meeting, Ms. Baham told Napoli that she would testify in court about where
she had seen Isaac Jones: near her house. 153

151.    Ms. Baham testified that Napoli told her he “knew” she had seen Jones in a red car. 154

152. Ms. Baham testified that she did not understand what Napoli was talking about and she
told him she did not know anything about a red car. 155

153. Ms. Baham had the distinct impression that Napoli was pressuring her to say something
that was not true. 156

151
   See Ex. 34 (Napoli Dep.) at 228 (Q: And you said you argued for her to speak to you. What did
you say? A: I said—well, first, I informed her that Mr. Reingold was a defense attorney who often
advocated on behalf of violent criminal charged with the same stuff that Isaac Jones was charged
with and he may not want you to speak with me for different reasons.”).
152
    Ex. 37 (Reingold Decl.) ¶ 9 (“I do not remember Ms. Baham’s exact words in response, but she
conveyed that she had nothing to hide and that she no longer wanted me to stay in the room. I then
left Ms. Baham and ADA Napoli in the room alone.”); Ex. 1 (Baham Dep.) at 133:15 (“[T]he
lawyer that was in there was telling—was advising me I ain’t had to say nothing. I said, it’s all
right.”). See Ex. 34 (Napoli Dep.) at 231.
153
   Ex. 1 (Baham Dep.) at 151:23-152:1 (“Then he went to ask me do I –is—would I testify to what
I said. I said, yeah, I tell them. I just seem him right around in front my house, ain’t had nothing
to do.”).
154
   Id. at 150:17-23 (“[Defendant Napoli] had the pen on the desk like this here (indicating).
Lazonia, look and listed at me, now I know what you seen, you seen the red car there. . . . Come
on now, Lazonia, the red truck.”); accord id. at 162:22 (“[T]he way how [Defendant Napoli] acted
when he had me at the back, call me to the back . . . Come on now, Lazonia, come on, you know.
No. Okay. Well, you seen the red car.”).
155
  Id. at 150:21 (“I said, a red car, what red car? . . . I said, what red truck is you talking about?
What is your talking about?”); id. at 151:18 (“He said from a red car to a red truck. I ain’t know
what he was talking about. I kept on telling him I don’t know what he talking about.”).
156
   Id. at 158:12-13 (testifying, about her conversations with Defendant Napoli, “You trying to put
words in my mouth.”); see also id. at 160:1 (“[W]hat they try to do, trying to close the case and
don’t know who done it, just trying to give anybody a charge and getting someone to try to help
them do it.”).
                                                 25
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 26 of 31




154. After the meeting with Napoli, Ms. Baham tried to get the judge’s attention by raising her
hand so that she could express her concerns, but a courtroom deputy told her to put her hand
down. 157

155. Although trial had been set for January 19, 2016, Napoli did not seek a subpoena for Ms.
Baham for that date to testify at trial. 158

156. Instead, Ms. Baham was subpoenaed for two days later, when no court date was set in
Jones at all (the case was set instead on a separate docket for the material witness case against
Ms. Baham). 159

157.      [deleted]

158. Napoli again asked Ms. Baham to speak with him outside of the courtroom and she
agreed. 160

159. Ms. Baham testified that Napoli continued to question her about the red car, and she
repeated that she had not seen Isaac Jones in one. 161

160. Napoli subsequently filed a “Notice of Disclosure” with the Court claiming that during that
conversation on January 6, 2016, “Ms. Baham stated that she saw the defendant in the area of the
murder just moments prior to the murder.” 162



157
      Id. at 134:22-135:1; accord id. at 151:12-15; id. at 153:6:11.
158
    See Ex. 19 (Jan. 6, 2016 Tr.) at Plaintiffs-10966 (Court issuing a new subpoena for two days
after the trial date, without comment from Defendant Napoli); Ex. 39 (subpoena for Ms. Baham
for January 21, 2016).
159
  See Ex. 4 (Docket Master in State v. Isaac Jones, No. 517-255) at Plaintiffs-13072-77; Ex. 32
(Docket Master for State v. Baham); Ex. 34 (Napoli Dep.) at 239:8-16.
160
      Ex. 1 (Baham Dep.) at 156.
161
   Ex. 1 (Baham Dep.) at 157:6-21; id. at 221:24-222:9. Accord id. at 156:21-157:5 (“When I went
back with the subpoena . . . he called me out the courtroom for to go sit on the benches, still talking
about a red truck and thing and then asked me if—if is I’m on any kind of medicine or anything.
Do I remember what we talked about? I said, I remember exactly what we talk about, I told you
where I seen the boy at. I say. I don’t know nothing about no red car or no red truck. What is you
talking about?”).
162
      Ex. 160 (Notice of Disclosure).

                                                   26
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 27 of 31




161. Ms. Baham has never claimed she saw Jones “in the area of the murder just moments prior
to the murder.” 163

Ms. Baham’s Testimony

162. After her arrest and her meetings with Napoli, Ms. Baham contacted the defense attorney
for Isaac Jones and told him that she wanted to testify in court. 164

163.      At the next trial date on April 4, 2016, Ms. Baham came to court. 165

164. The parties moved to continue the trial again, but the defense attorney for Isaac Jones
moved to admit Ms. Baham’s testimony. 166

165.      Over Napoli’s objection, the court allowed Ms. Baham to testify. 167

166. Ms. Baham testified on April 4, 2016, that she had seen Jones around the corner from her
home. 168

167. Ms. Baham further testified on April 4, 2016, that when she saw Isaac Jones on the day of
the murder he was on foot. 169

168. That same day, Napoli asked to keep the material witness case against Ms. Baham pending,
stating that Ms. Baham had “failed to appear two separate times.” 170

169.      [deleted]



163
  Ex. 38 (Apr. 4, 2016 Baham testimony) at OPDA069055-57 (testifying that she told Defendant
Napoli she had seen Jones near her home in Gerttown, and not in the area of the murder).
164
   Ex. 2 (Baham Decl.) ¶ 35; accord Ex. 38 (Apr. 4, 2016 Baham testimony) at OPDA069048
(showing defense lawyer arguing to allow Ms. Baham testify).
165
      Ex. 38 at OPDA069047-87.
166
      Id. at OPDA69047, OPDA69051.
167
      Id. at Plaintiffs00062.
168
      Id. at OPDA069055-56 (testifying that she saw Jones on Telemachus Street).
169
      Id. at OPDA069086.
170
      Id. at OPDA69049-50.

                                                  27
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 28 of 31




170. The court expressed serious concerns about keeping the material witness warrant pending
until trial given that Ms. Baham had appeared and the parties were not ready to proceed with
trial. 171

The Remainder of the Isaac Jones Case, Ms. Baham’s Participation in this Lawsuit, and
Defendant Napoli’s Subsequent Retaliation

171.      [deleted]

172.      Meanwhile, trial in State v. Isaac Jones was continued eight more times. 172

173. In April 2017, an investigative piece about the use of fake subpoenas by the Orleans Parish
District Attorney’s Office was published in The Lens, a local newspaper. 173

174.      [deleted]

175. Before the Lens story broke, even many attorneys did not realize that the fake subpoenas
were not lawfully issued documents. 174

176. In April 2017, Ms. Baham’s oldest son Michael called her and told her that he seen on the
television news that OPDA was using fake subpoenas. 175

177. Ms. Baham has since searched her home and storage unit for the fake subpoena she had
received, but she had already moved twice and was unable to locate it. 176

171
   Ex. 38 (Apr. 4, 2016 Baham testimony) at OPDA69050 (“The Court: I want to dismiss a
material witness. I’m not going to be part of your conspiracy. . . . Mr. Napoli: We just want to
keep it pending until the murder is tried. The Court: But it was today, and you’re not ready to go
today, lawyers? Mr. Napoli: Correct.”).
172
      Ex. 34 (Docket Master in State v. Isaac Jones, No. 517-255) at Plaintiffs-13075-13077.
173
      See Ex. 47.
174
   See, e.g., Ex. 76 (Carpasso Decl.) ¶ 5 (local attorney stating of a fake subpoena, “At the time
that I received the ‘subpoena,’ I thought that the ‘subpoena’ was a valid legal document.”); Ex. 84
(Trummel Dep.) at 197:14-17 (Q: At any time during your employment at OPDA did you believe
that [a fake subpoena] was a valid subpoena? A: When I first started, it’s likely, honestly.”); Ex.
74 (Williams Decl.) ¶ 4 (“I went to the District Attorney’s Office [after receiving a fake subpoena]
because I believed that I could be sent to jail if I did not comply. That is the only reason that I
went.”).
175
      Ex. 1 (Baham Dep.) at 197.
176
   Ex. 1 (Baham Dep.) at 242:11-14 (“I done moved twice since then. I done moved from Audobon
to Mandeville, from Mandeville to Texas. I had stuff all in the storage and thing.”); id. at 249:4-6
                                              28
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 29 of 31




178. After Ms. Baham’s son gave her the number for the American Civil Liberties Union, Ms.
Baham called the organization and spoke with undersigned counsel. 177

179. Ms. Baham was subpoenaed to appear in the Isaac Jones case twice more in the summer of
2017. 178

180.      She came to court, waited, and was not called to present testimony. 179

181. Ms. Baham filed this lawsuit against OPDA and Defendants Graymond Martin and Jason
Napoli on October 17, 2017. 180

182. Ms. Baham was subpoenaed to appear in the Isaac Jones case on November 6, 2017; she
appeared with counsel but the case was not called. 181

183. On November 6, 2017, Ms. Baham signed another subpoena to appear in the Isaac Jones
case on November 13, 2017. 182

184. On November 9, 2017, the State and defense jointly moved for a continuance of the
November 13, 2017 trial date. 183

185. Napoli contends that Ms. Baham failed to appear on November 13, 2017, repeatedly
referencing this “missed” court date in his deposition. 184

(“Stuff just been all over, it just been not pleasant, let’s say that.”); id. at 249:1-4 (“I know a baby
bag, a brown purse and a black purse was missing that I had a whole lot of papers and things too,
and I been trying to figure out where it is at.”); see also Ex. 46 (Pipes 30(b)(6) Dep.) at 157:21-
158:11 (describing public outcry regarding fake subpoenas); id. at 224:5-14; Ex. 85 (Tucker Dep.)
at 97:5-11; 107:14-108:4; 109:11-16 (describing certain results of the Lens article reporting on
fake subpoenas).
177
      Ex. 1 (Baham Dep.) at 198-200.
178
      Ex. 2 (Baham Decl.) ¶ 26.
179
      Ex. 1 (Baham Dep.) at16:10-14.
180
      Dkt. No. 1 (Complaint).
181
      Ex. 8 (Hamilton Decl.) ¶ 4.
182
      Ex. 86 (November 13, 2017 subpoena).
183
      Ex. 4 (Docket Master in State v. Isaac Jones, No. 517-255).
184
      Ex. 8 (Hamilton Decl.) ¶ 3.
                                                  29
      Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 30 of 31




186. Ms. Baham did not fail to appear for court on November 13, 2017; her counsel in this
litigation was present in court on her behalf and left only after the clerk confirmed that the case
was not being called and the court was preparing for a trial in another matter. 185

187. Neither Napoli nor anyone else from OPDA called Ms. Baham or her counsel on November
13, 2017. 186

188. Later that same day, Napoli asked the court for a warrant to arrest Ms. Baham for failing
to appear for the November 13, 2017 trial date. 187

189.      The court denied his request. 188


Dated: December 16, 2020                                      Respectfully Submitted,


                                                       s/ Katie Chamblee-Ryan

 Katherine Chamblee-Ryan (pro hac vice)                Mariana Kovel (pro hac vice)
 Tara Mikkilineni (pro hac vice)                       American Civil Liberties Union Foundation
 Ryan C. Downer (pro hac vice)                         125 Broad Street, 18th Floor
 Laura Gaztambide Arandes (pro hac vice)               New York, NY 10004
 Jeffrey Stein (pro hac vice)                          Tel: (646) 905-8870
 Civil Rights Corps                                    mkovel@aclu.org
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Somil Trivedi (pro hac vice)                          Bruce Hamilton
 American Civil Liberties Union Foundation             La. Bar No. 33170
 915 15th Street NW                                    ACLU Foundation of Louisiana
 Washington, DC 20005                                  1340 Poydras St., Suite 2160
 Tel: (202) 715-0802                                   New Orleans, LA 70156
                                                       Tel: (504) 522-0628




185
      Id. at ¶¶ 7-12.
186
      Ex. 34, (Napoli Dep.) at 279:10-12.; Ex. 8 (Hamilton Decl.) ¶ 14.
187
      Ex. 87 (Hr’g. Tr. Nov. 13, 2017) at INDEF00968-70.
188
      Ex. 87 (Hr’g. Tr. Nov. 13, 2017) at INDEF00968-70.
                                                30
   Case 2:17-cv-10721-JTM-JVM Document 295-2 Filed 12/16/20 Page 31 of 31




 Gerald S. Sachs (pro hac vice)            Sarah S. Brooks (pro hac vice)
 Venable LLP DC                            Venable LLP
 600 Massachusetts Ave. NW                 2049 Century Park East, Suite 2300
 Washington, DC 20001                      Los Angeles, CA 90067
 Tel: (202) 344-4269                       Tel: (310) 229-0408

 Allison B. Gotfried (pro hac vice)        Michael S. Blume (pro hac vice)
 Venable LLP                               Venable LLP
 1270 Avenue of the Americas               1270 Avenue of the Americas
 24th Floor                                24th Floor
 New York, NY 10020                        New York, NY 10020
 Tel: (212) 370-6227                       Tel: (212) 370-5500


Attorneys for Plaintiffs




                                      31
